DETAILED ACTION
Response to Amendment
The Amendment filed November 2, 2020 has been entered. Claims 1 – 3 are pending in the application. The amendment to the claims have overcome the 112 rejections set forth in the last Non-Final Action mailed August 14, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawellek et al. (US 2018/0238348 – herein after Pawellek).
In reference to claim 1, Pawellek discloses an electric pump (figs. 1-2), comprising:
a motor (2);
a case (case as whole is defined by motor housing 27+pump housing 1+housing defining chamber 30, see fig. 2); 
an impeller (20) rotated by the motor; 
a motor housing portion (i.e. portion of the case or region within the case in which motor is accommodated; portion or region within part 27 of the case; this portion is also shown in fig. A below as “MHP”) that is provided in the case and houses the motor; 
an impeller housing portion (i.e. portion of the case or region within the case in which impeller is accommodated; portion or region within part 1 of the case; this portion is also shown in fig. A below as “IHP”) that is provided in the case and houses the impeller (20) and is positioned at one side (right side in view of fig. 1) with respect to the motor housing portion (27) in a rotation axis of the motor (axis being in a horizontal direction in view of fig. 1); 
an introduction pipe portion (13) that introduces a fluid into the impeller housing portion and is positioned at the one side with respect to the motor housing portion (right side in view of fig. 1); 
a discharge pipe portion (12) that discharges the fluid from the impeller housing portion; and
a printed circuit board (3, in fig. 3) electrically connected to a coil (see ¶55) of the motor and positioned at the one side with respect to the motor housing portion (right side in view of fig. 1), wherein:
wherein the printed circuit board (3) and the coil (¶55) are electrically connected to each other via a conductive member (bus rail 35 itself or supply lines within the bus rail 55, see ¶55; the conductive member “35” is in L shape as shown in fig. A below),
at least a first part of the conductive member (left end of 35, in view of fig. 1) is positioned radially outwards about the rotation axis from the impeller housing portion (see fig. A below: first part of the conductive member is circled; this part is positioned away from the impeller housing portion and is radially outwards about the rotation axis {arrow a being the direction}),

the conductive member is provided so as not to be exposed to an outside radially outward (i.e. to the surrounding environment around the pump) about the rotation axis from the case, and
the impeller housing portion is positioned between the printed circuit board (3) and the motor housing portion (as seen in fig. 1).

    PNG
    media_image1.png
    960
    723
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Pawellek to show claim interpretation.
In reference to claim 2, Pawellek discloses the electric pump, comprising: a surrounding wall portion (i.e. outer circumferential wall of the case itself) that is positioned radially outward about the rotation axis from the impeller housing portion and surrounds the impeller housing portion (as seen in fig. A above), wherein at least a second part of the conductive member (shown in fig. A above) is positioned radially inward about the rotation axis from the surrounding wall portion (as seen in fig. A above).
In reference to claim 3, Pawellek discloses the electric pump, wherein the surrounding wall portion (i.e. outer circumferential wall of the case itself) surrounds the printed circuit board (3) {as seen in fig. A above}.
Response to Arguments
Applicant’s arguments, dated 11/02/2020, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746